DISSENTING OPINION.
GEAVES, J.
— The principal opinion is predi-cated on the theory that, because we have a statute which authorizes a contest in local option elections, fhat therefore this relator had an adequate remedy -other than by mandamus, and for that reason the writ should be refused. It proceeds further upon the theory that the contest proceeding is an exclusive remedy, and there having been no contest within the time, the whole matter is foreclosed. To these propositions' I ■cannot assent. What the real merits of the case are, I have not investigated and therefore express no opinion, but if these two are the only reasons for refusing “the writ, I can see no reason why it should not go. There may be other reasons in the record, which would preclude the issuance of the writ, but it is only my purpose to voice my dissent as to the two pivotal •questions discussed in the principal opinion. These I take in inverse order.
1. Failure to contest an election does not preclude one having an interest from attacking the validity of the election. Suppose the record of the county court failed to disclose a petition sighed by the requisite number of petitioners. Suppose the record failed *48to show the requisite notice. Suppose the record failed to show a proper canvass of the returns. In fact we might designate a dozen things which go to make up the county court’s record which might be challenged. Not only challenged, but successfully challenged. In other words its silence upon jurisdictional questions might itself render an otherwise valid election nugatory. These are not things investigated in what we understand to be contest proceedings. The statute-of 1909 simply places this election in the category of election for officers, so far as contests are concerned. It designates the contestant and the contestee, but it. does not add to the procedure things which are not contemplated in ordinary contests for office. Now in contests for office the proceeding is based upon the theory that the election as a whole is not defeated,, but that by some acts during the election contestant or contestee has been defrauded of his rights. The contest mentioned in the statute proceeds upon the-theory that there has been an election, and the only question is as to what the result has been as between contestant and contestee. Both are claiming under the election.
But in local option elections and other special elections there are other things which of themselves render the whole proceeding void. Some of those things we have named. It will not do therefore to-announce the broad rule, as the principal opinion seemingly announces, that all matters are set at rest by a*, failure to contest within the statutory period.
2. Nor do we believe that the statutory proceeding by contest is an exclusive remedy. Prior to the statute we had a remedy by mandamus. The remedy has been so often recognized by the courts, that citation of the cases wherein the remedy has been recognized in local option cases would be useless. As lawyers we have tried them at the bar, both in circuit and appellate courts. There is nothing in this statute-*49as to contests which attempts to make it an exclusive remedy. Usually when there is an existing remedy and a statute is passed which does not within itself purport to make it the exclusive remedy, the statutory remedy is a cumulative one, and not pn exclusive one. Such has been the general construction given to statutory remedies. For this as well as the . reason first above assigned, I do not believe the contest proceeding provided for by the statute is an exclusive remedy. If these are the only grounds in this record for refusing the writ I am satisfied that we have another ‘ ‘ guess coming.” .
3. I said that I would not go beyond the principal opinion, and would express views upon hut the two points. I shall, however, go a step further, but still within the question discussed by the opinion. I agree that the title of the bill is not such as to make the new contest law invalid, hut will suggest that Sec. 9 of Art. 8 of the Constitution only speaks of contests for office and not of contests of elections upon public questions. When that section authorizes the Legislature to act, might not its authority he limited to the subject expressed in the Constitution? The Constitution closes the ballot boxes except as to “contested elections.” [Sec. 3, Art. 8, Const, of 1875.] The only contested elections spoken of in the Cons fitution are “of all public officers, whether state, judicial, municipal or local.” Not a word in the Constitution about contests over other matters. It is a question whether there is any constitutional warrant for the Act of 1909. This we offer only as a suggestion. What I desire to do is to dissent from the doctrine announced by my brother as above indicated under points 1 and 2 of these remarks.